Name: Commission Regulation (EEC) No 1538/80 of 19 June 1980 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6 . 80 Official Journal of the European Communities No L 152/25 COMMISSION REGULATION (EEC) No 1538/80 of 19 June 1980 fixing the amount of the subsidy on oil seeds to be either confirmed or replaced as soon as the target price for the 1980/81 marketing year and the said increase are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1078 /80 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto , HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto . 2 . The amount of the subsidy for July, August, September, October, November and December 1980 for colza and rape seed , and for September 1980 for sunflower seed, will , however, be confirmed or replaced as from 20 June 1980 to take into account the indicative price which is fixed for these products for the 1980/81 marketing year, and the amount of the monthly increase for September, October, November and December 1980 for colza and rape seed . Article 2 This Regulation shall enter into force on 20 June 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2 ), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 1078 /80 (3 ), as last amended by Regulation (EEC) No 1477/80 (4 ) ; Whereas, in the absence of the target price for the 1980/81 marketing year for colza and rape seed and for sunflower seed and in the absence of the amount of the monthly increase for September, October, November and December 1980 for colza and rape seed, the amount of the subsidy in the case of advance-fixing for July , August, September, October, November and December 1980 for colza and rape seed and September 1980 for sunflower seed has been obtainable only provisionally on the basis of the target price applicable during July, August , September, October, November and December 1979 for colza and rape seed and September for sunflower seed and on the basis of the monthly increase applicable during September, October, November and December 1979 for colza and rape seed ; whereas this amount must therefore be applied only provisionally and will have This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 June 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . ( 2 ) OJ No L 78 , 30 . 3 . 1979 , p . 1 . 3 ) OJ No L 1 13 , 1 . 5 . 1980 , p . 59 . ( 4 ) OJ No L 147, 13 . 6 . 1980, p. 18 . No L 152/26 Official Journal of the European Communities 20 . 6 . 80 ANNEX to the Commission Regulation of 19 June 1980 fixing the amount of the subsidy on oil seeds (ECU / 100 kg) CCT heading No Description Subsidy ex 12.01 Colza and rape seed 181 64 ex 12.01 Sunflower seed 22-796 (ECU / 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of June 1980 July 1980 August 1980 September 1980 October 1980 November 1980 December 1980 ex 12.01 Colza and rape seed 181 64 15-497 (1 ) 16-438 (') 16-339 (1 ) 1 6-454 (!) 1 6-586 (') 16-700 (1 ) ex 12.01 Sunflower seed 22-796 22-796 22-511 19-931    ( ¢) Subject to confirmation .